115 N.H. 489 (1975)
JOHN L. MANGIN, SR.
v.
MILDRED M. MANGIN
No. 7147.
Supreme Court of New Hampshire.
August 29, 1975.
*490 Wiggin, Nourie, Sundeen, Pingree & Bigg (Larry B. Pletcher and L. Jonathan Ross) for the plaintiff.
Mildred M. Mangin, pro se.
PER CURIAM.
Appeal by the defendant from the granting of a divorce, together with provisions for support and custody, on the grounds of irreconcilable differences causing an irremediable breakdown in the parties' marriage. RSA 458:7-a (Supp. 1973). The defendant's exceptions were reserved and transferred by Morris, J.
This case was first heard by a Master (Leonard C. Hardwick, Esq.) who made certain findings and rulings and recommended that a divorce be granted. His report was approved, but a subsequent motion by the defendant for a rehearing was granted. The case was again heard and the master's report recommending a divorce, upon the same grounds as previously, together with findings and rulings, was again approved. In all these hearings the defendant was adequately represented by counsel but chose to appear pro se on her appeal to this court.
The issue before us is whether the record supports the decree. We hold that it does. A careful examination of the transcripts and exhibits discloses ample evidence to sustain the granting of the divorce. The orders for support were $60 weekly for the maintenance of the minor child, whose custody was awarded to the defendant, payment of all his dental, medical, and optical expenses, and a lump sum of $100.
As to these orders, it is fundamental in such cases that the court has broad discretion (Comer v. Comer, 110 N.H. 505, 507, 272 A.2d 586, 587 (1970)) and that its decision will not be set aside unless "the evidence demonstrates clearly an abuse" of such discretion. Collette v. Collette, 108 N.H. 469, 470, 238 A.2d 598, 599 (1968). See also Ford v. Ford, 112 N.H. 270, 293 A.2d 605 (1972). In the present case it is clear that the court's conclusions were well within the proper bounds.
The record discloses the proceedings were free from error and the order is
Decree affirmed.